INTERCREDITOR AGREEMENT INTERCREDITOR AGREEMENT (as amended, modified or supplemented from time to time, this “Agreement”) dated as of June , 2008, by and among the Revolving Lender and Black Forest International, LLC (together with its successors and assigns, “BFI”), New Earth LNG, LLC, a Delaware limited liability company (the “Company”), and certain other Persons listed below on the signature pages as “Obligors.” RECITALS: WHEREAS, PNG Ventures, Inc. has issued to BFI a 12% Subordinated Secured Convertible Promissory Note, dated June 3, 2008, in the original principal amount of $626,250 (the “BFI Note”); WHEREAS, Greenfield Commercial Credit, LLC, a Michigan limited liability company (together with its successors and assigns, the “Revolving Lender”) is a party with Arizona LNG, LLC and Applied Technologies USA, LLC (each a “Revolving Borrower” and together with the Company, a “Borrower”) to that Loan and Security Agreement, dated March 1, 2007 (as amended, modified, supplemented, replaced, restated or Refinanced from time to time in accordance with its terms and the terms hereof, the “Initial Revolving Credit Agreement”); WHEREAS, each Obligor (other than Parent) has granted to BFI a Lien (as defined below) on substantially all of its assets and properties, and the shareholders of such Obligor have pledged to BFI 100% of the stock of such Obligor, all as more particularly described in the Term Loan Documents (as defined below); WHEREAS, each Revolving Borrower has granted to the Revolving Lender a Lien on the Revolving Credit Priority Collateral as collateral security for the payment and performance of the Revolving Credit Obligations, all as more particularly described in the Revolving Credit Documents (as defined below); WHEREAS, BFI and the Revolving Lender wish to set forth their agreement as to certain of their respective rights and obligations with respect to the assets and properties of the Obligors and their understanding relative to their respective positions in certain assets and properties of the Obligors; and NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Definitions. 1.1General Terms.As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and the plural forms of the terms defined: “Agreement” has the meaning set forth in the preamble hereof. “Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. “Bankruptcy Law” means the Bankruptcy Code and any other federal, state or foreign bankruptcy, insolvency, receivership or similar law. “Borrower” has the meaning set forth in the preamble hereto. “Business Day” means any day of the year that is not a Saturday, a Sunday or a day on which banks are required or authorized to close in New York City. “Collateral” means all assets and properties of any kind whatsoever, real or personal, tangible or intangible and wherever located, of any Obligor, whether now owned or hereafter acquired, upon which a Lien (including, without limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter granted or purported to be granted by such Person in favor of a Secured Creditor, as security for all or any part of the Obligations. “Company” has the meaning set forth in the preamble hereto. “Debt Action” means (a) the filing of a lawsuit by either Secured Creditor solely to collect the Obligations owed to such Secured Creditor and not to exercise secured creditor remedies in respect of the Collateral, (b) the demand by either Secured Creditor for accelerated payment of any and all of the Obligations owed to such Secured Creditor, (c) the filingof any notice of claim and the voting of any such claim in any Insolvency Proceeding involving an Obligor, (d) the filing of any motion in any Insolvency Proceeding permitted under Section 5 or (e) the filing of any defensive pleading in any Insolvency Proceeding consistent with the terms of this Agreement. “Designated Permitted Disposition” has the meaning set forth in Section 2.10(a). “Disposition” means any sale, lease, exchange, transfer or other disposition, and “Dispose” and “Disposed of” shall have correlative meanings. “Distribution” means, with respect to any indebtedness or obligation, (a) any payment or distribution by any Person of cash, securities or other property, by setoff or otherwise, on account of such indebtedness or obligation or (b) any redemption, purchase or other acquisition of such indebtedness or obligation by any Person. “Documents” means the Revolving Credit Documents and the Term Loan Documents, or any of them. “Enforcement Action” means (a)any action by either Secured Creditor to foreclose on the Lien of such Person in any Collateral, (b)any action by either Secured Creditor to take possession of, or sell or otherwise realize upon, or to exercise any other rights or remedies with respect to, any Collateral, including any Disposition after the occurrence of an Event of Default of any Collateral by an Obligor with the consent of, or at the direction of, a Secured Creditor, (c) the taking of any other actions by a Secured Creditor against any Collateral, including the taking of control or possession of, or the exercise of any right of setoff with respect to, any Collateral and including the exercise of any voting rights relating to any capital stock composing a portion of the Collateral and/or (d)the commencement by either Secured Creditor of any legal proceedings or actions against or with respect to an Obligor or any of such Obligor’s property or assets or any Collateral to facilitate any of the actions described in clauses (a), (b) and (c) above, including the commencement of any Insolvency Proceeding; provided that this definition shall not include any Debt Action. “Event of Default” means each “Event of Default” or similar term, as such term is defined in any Term Loan
